 



Exhibit 10.64

INDEMNITY AGREEMENT

     THIS INDEMNITY AGREEMENT (this “Agreement”) is executed on the 14th day of
October, 2004, by AFC ENTERPRISES, INC., a Minnesota corporation,
(“Indemnitor”), to and in favor of SUPPLY MANAGEMENT SERVICES, INC., a Georgia
non-profit corporation (“Indemnitee”).

     A.       Indemnitee is a purchasing cooperative that serves Indemnitor and
franchisees of Indemnitor in connection with the operation of their restaurants
(hereinafter collectively referred to as the “Restaurant Operators”).

     B.       Indemnitee is or will become a party to certain Poultry Supply
Contracts (the “Contracts”) which commit Indemnitee to purchase a minimum volume
of poultry over a five (5) year period. Entering into such Contracts will help
provide for the poultry needs of the Restaurant Operators over the next five
years, and such Contracts are acknowledged to be for the benefit of the
Restaurant Operators. The form of the proposed Contracts has been reviewed and
approved by Indemnitor.

     C.       To induce Indemnitee to enter into the Contracts and to commit to
specified minimum volumes of poultry from each of the suppliers identified in
the Contracts, Indemnitor has agreed to enter into this Agreement for the
benefit and protection of Indemnitee.

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Indemnitor
and Indemnitee hereby agree as follows:

     Section 1.       Indemnity. Indemnitor hereby agrees to indemnify, save,
defend (at Indemnitor’s sole cost and expense) and hold harmless Indemnitee and
the officers, directors, agents, members and employees of Indemnitee, and the
heirs, successors and assigns of each of the foregoing (all of such persons or
entities being collectively referred to herein as “Indemnified Persons” and each
such reference shall refer jointly and severally to each such person), from and
against the full amount of any and all “Losses” incurred by any Indemnified
Person by reason of the Restaurant Operators’ failure to purchase, or place
orders to purchase, poultry from or through Indemnitee pursuant to the Contacts
at times and in quantities sufficient to enable Indemnitee to satisfy the
minimum poultry volume requirements as set forth under the Contracts. As used
herein, “Losses” shall mean any and all liabilities; obligations, losses,
damages, penalties, claims, actions, suits, judgments, costs, expenses and
disbursements (including, but not limited to, all reasonable attorneys’ fees and
all other reasonable professional or consultants’ expenses incurred in
investigating, preparing for, serving as a witness in or defending against any
action or proceeding actually commenced against any Indemnified Person), whether
or not caused by the negligence of any of the Indemnified Persons (however,
Losses shall not include any liabilities, obligations, losses, damages,
penalties, claims, actions, suits, judgments, costs, expenses and disbursements
which are caused by an Indemnified Person’s gross negligence or willful
misconduct or by a material breach by Indemnitee under the Contracts, or any of
them, other than a breach relating to failure to purchase the minimum poultry
requirements contained thereunder).

     Section 2.       Obligations of Indemnitee. As a condition of Indemnitor’s
obligations hereunder, Indemnitee and Indemnitor agree as follows:

     (a)       Any Contract entered into by Indemnitee with a supplier of
poultry which contains a minimum volume requirement shall be approved as to the
volume requirement only by Indemnitor prior to execution by Indemnitee, such
approval not to be unreasonably withheld, delayed or conditioned.

 



--------------------------------------------------------------------------------



 



     (b)       Any adjustments made by Indemnitee to the minimum volume
requirement under any Contract shall be approved, in advance, by Indemnitor,
such approval not to be unreasonably withheld, delayed or conditioned.

     (c)       Indemnitee shall use its commercially reasonable efforts to
mitigate the liability of Indemnitor hereunder.

     Section 3.       Payments. Payments under this Agreement with respect to
all Losses shall be due and payable as Losses are incurred. Within a reasonable
time after any Losses are incurred, the Indemnified Person shall give notice to
Indemnitor together with all reasonable documentation supporting the claim for
indemnity; provided, however, that failure by an Indemnified Person to give such
notice shall not relieve Indemnitor from any liability, duty or obligation
hereunder in the absence of material prejudice to Indemnitor, but Indemnitor
shall not be obligated to pay for such Losses until Indemnitor receives notice
as required above. Indemnitor will pay interest on any amount not paid within
thirty (30) days after Indemnitor is given notice and supporting documentation
of any Losses at the highest rate permitted under applicable laws, but in no
event to exceed the maximum interest rate allowed by law.

     Section 4.       Third Party Claims. If an indemnification claim hereunder
arises from the assertion of any claim, or the commencement of any suit, action
or proceeding brought by a person other than Indemnitor or an Indemnified Person
(a “Third Party Claim”) any such notice to the Indemnitor shall be accompanied
by a copy of any papers theretofore served on the Indemnitor in connection with
such Third Party Claim. Upon receipt of notice of a Third Party Claim from an
Indemnified Person, the Indemnitor may assume the defense and control of such
Third Party Claim (provided the Indemnitor assumes liability therefor and can
demonstrate sufficient financial resources to satisfy such claim) but shall
allow the Indemnified Person a reasonable opportunity to participate in the
defense thereof with its own counsel and at its own expense. The Indemnitor
shall select counsel, contractors and consultants of recognized standing and
competence after consultation with the Indemnified Person; shall take all steps
necessary in the defense or settlement thereof; and shall at all times
diligently and promptly pursue the resolution thereof. In conducting the defense
thereof, the Indemnitor Party shall at all times act as if all damages relating
to such Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize damages therefrom. The Indemnified
Person shall, and shall cause each of its affiliates, directors, officers,
employees, and agents to, cooperate reasonably with the Indemnitor in the
defense of any Third Party Claim defended by the Indemnitor.

     Section 5.       Invalidity. If any provisions of this Agreement shall be
held invalid, illegal or unenforceable, such provisions shall be severable from
the rest of this Agreement and the validity, legality, or enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

     Section 6.       Attorneys’ Fees. In any action to enforce or interpret
this Agreement, the prevailing party shall be entitled to receive from the
losing party its reasonable attorneys’ fees and costs incurred in connection
therewith.

     Section 7.       Term of Agreement. The term of this Agreement shall expire
upon the expiration of the last Contract; provided, however, that any claims
arising prior to the expiration of the term of this Agreement shall survive such
termination.

2



--------------------------------------------------------------------------------



 



     Section 8.       Notice. All notices, requests and other communications to
either party hereunder shall be deemed to have been duly given and received if
delivered as follows:

          If to Indemnitor:   AFC Enterprises, Inc.
Six Concourse Parkway
Suite 1700
Atlanta, GA 30328
Attn: General Counsel
 
          If to Indemnitee:   Supply Management Services, Inc.                

  Attn:    

       

Each such notice, request or other communication shall be effective (a) if given
by mail, three (3) days after such notice is deposited in the United States Mail
with first class postage prepaid, addressed as aforesaid, provided that such
mailing is by registered or certified mail, return receipt requested, (b) if
given by overnight delivery, when delivered by a nationally recognized overnight
delivery service such as Federal Express or Airborne, or (c) if given by any
other means, when delivered at the address specified in this Section 8 by a
means evidencing receipt by the addressee. The addresses set forth above may be
changed as to any party by such party delivering written notice to the other
parties in accordance with this Section 8 at least thirty (30) days prior to
such change of address.

     Section 9.       Cautions, Gender, and Number. Any section or paragraph,
title or caption contained in this Agreement is for convenience only and shall
not be deemed a part of this Agreement. As used in this Agreement, the
masculine, feminine or neuter gender, and the singular or plural number, shall
each be deemed to include the others whenever the context so allows.

     Section 10.       Indemnified Persons’ Rights. The parties hereto expressly
acknowledge that this Agreement is made expressly for the benefit of the
Indemnified Persons.

     Section 11.       Successors and Assigns. This Agreement shall be binding
upon, and inure to the benefit of, the parties named herein and their respective
successors and assigns. Indemnitor’s obligations hereunder shall survive and
continue to be of full force and effect notwithstanding any sale or other
transfer of any line of business (a “Brand”) currently operated by it or
assignment of its rights or obligations under its franchise agreements with any
of its franchisees. Provided, that, Indemnitee agrees to consent to an
assignment of the obligations of Indemnitor hereunder to any person or entity
acquiring a Brand from Indemnitor if such acquirer (i) agrees in writing to be
bound by the terms and conditions of this Agreement and (ii) can reasonably
demonstrate that it has the financial ability to satisfy’ the indemnity
obligations being assumed.

     Section 12.       Failure or Indulgence Not Waiver. No failure or delay on
the part of an Indemnified Person in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any power, right or privilege preclude any other or further
exercise of any such power, right or privilege. All powers, rights and
privileges hereunder are cumulative to, and not exclusive of, any powers, rights
or privileges otherwise available.

     Section 13.       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia; provided,
however, that if any applicable conflict or choice of law rules would choose the
law of another state, Indemnitor hereby waives such rules and agrees that
Georgia substantive, procedural and constitutional law shall nonetheless govern.

3



--------------------------------------------------------------------------------



 



     Section 14.       Effect of this Agreement. This Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against Indemnitor under the Bankruptcy Code, as the same may be amended,
for liquidation or reorganization, or should Indemnitor become insolvent or make
an assignment for the benefit of creditors, or should a receiver or trustee be
appointed for the benefit of creditors, or should a receiver or trustee be
appointed for all or any significant part of Indemnitor’s assets.

     IN WITNESS WHEREOF, Indemnitor has executed this Agreement as of the date
and year first written above.

            “Indemnitor”


AFC ENTERPRISES, INC.,
a Minnesota corporation
      By:   /s/ Fred Beilstein               Print: Fred Beilstein

Its: Chief Financial Officer        “Indemnitee”


SUPPLY MANAGEMENT SERVICES, INC.,
a Georgia corporation
      By:   /s/ Jerome Friedlouder               Print: Jerome Friedlouder

Its: Chairman of the Board     

4